Case 3:19-cr-00014-NKM-JCH Document 54 Filed 07/29/20 Page 1 of 2 Pageid#: 140

                                                                           CLERKS OFFICE U.S. DIST. COURT
                                                                              AT CHARLOTTESVILLE, VA
                            UNITED STATES DISTRICT COURT                             FILED
                            WESTERN DISTRICT OF VIRGINIA                          07/29/2020
                                   CHARLOTTESVILLE DIVISION                   JULIA C. DUDLEY, CLERK
                                                                              BY: /s/ J. JONES
                                                                                  DEPUTY CLERK
  UNITED STATES OF AMERICA                          NO. 3:19-cr-00014


                       v.                           ORDER


  DANIEL MCMAHON,                                   JUDGE NORMAN K. MOON

                                    Defendant.


        Defendant Daniel McMahon’s sentencing is scheduled for August 31, 2020 at 11:30

 a.m. in Charlottesville. At sentencing, the Court must place on the record an “individualized

 assessment based on the particular facts of the case before it,” whether the Court “imposes an

 above, below, or within-Guidelines sentence.” United States v. Carter, 564 F.3d 325, 330 (4th

 Cir. 2009) (internal quotation marks omitted). “[E]very sentence requires an adequate

 explanation,” however, “a more complete and detailed explanation of a sentence is required

 when departing from the advisory Sentencing Guidelines, and a major departure should be

 supported by a more significant justification than a minor one.” United States v. Hernandez, 603

 F.3d 267, 271 (4th Cir. 2010) (internal quotation marks omitted).

        Accordingly, to ensure that full consideration be given to each and every non-frivolous

 argument raised by the parties, and that the Court is fully responsive thereto on the record at

 sentencing, if Defendant intends to make a sentencing recommendation to the Court below the

 median of the advisory Sentencing Guideline range as calculated in the presentence report, or if

 the United States intends to make a sentencing recommendation to the Court above said median,

 whether such a recommendation is in the form of a specific sentence or general range of
Case 3:19-cr-00014-NKM-JCH Document 54 Filed 07/29/20 Page 2 of 2 Pageid#: 141



 punishment, they are hereby ORDERED to file a sentencing memorandum which includes the

 recommendation and grounds in support thereof, no fewer than seven (7) days 1 before

 sentencing. 2

        Should a party choose to make a recommendation for a sentence outside the advisory

 Sentencing Guideline range as calculated in the presentence report, the grounds in support

 thereof must be stated with greater particularity, although in no event shall citation to precedent

 be necessary. No written response to the opposing party’s sentencing memorandum shall be

 required, unless specifically so directed by the Court. 3

        It is so ORDERED.

        The Clerk of Court is directed to send this Order to all counsel of record.
                      29th day of July, 2020.
        Entered this _____




    1
       Should the sentencing hearing be reset for a later date, the seven-day deadline will apply as
 to the new date.
    2
       The United States shall not be required to file a separate sentencing memorandum pursuant
 to this Order if it intends to file a motion for substantial assistance under 18 U.S.C. § 3553(e) and
 U.S.S.G. § 5K1.1.
    3
       This Order in no way shall supplant or otherwise interfere with the parties’ separate
 obligation under Rule 32(f) of the Federal Rules of Criminal Procedure, which states that
 “[w]ithin 14 days after receiving the presentence report, the parties must state in writing any
 objections, including objections to material information, sentencing guideline ranges, and policy
 statements contained in or omitted from the report.” Thereafter, only upon a showing of good
 cause will the Court allow a party to make a new objection to the presentence report. See Fed. R.
 Crim. P. 32(i)(1)(D).

                                               –2–
